THE COURT.
The primary point presented by this petition and which ■ induced the issuance of the writ was the allegation that the new evidence which was received by the commission pursuant to stipulation was not rebutted by the petitioner because he was not given an opportunity to do so. Upon oral argument it is conceded that there is nothing in that point, so that is now out of the case. The only remaining contention is the alleged insufficiency of the evidence to support the finding of the commission. A perusal of the record convinces us that the evidence in this respect is sufficient. The writ is therefore denied.